Defendant was convicted of grand larceny, and he appeals.
The evidence in this case presents a jury question. From the facts proven and the legal inferences to be drawn therefrom, the evidence is sufficient to support the verdict of grand larceny.
While there are some objections and exceptions reserved to questions propounded to witnesses, there are none of these calling for serious consideration. The answers would not affect the result one way or the other.
There is no error in the record, and the judgment is affirmed.
Affirmed.